JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. RApp. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s final judgment, filed April 21, 2005, dismissing the complaint with prejudice on the basis of collateral estoppel, be affirmed. In a separate action, by order filed April 27, 2004, the district court denied appellant’s motion for a judicial declaration of nationality, and by order filed June 10, 2004, that court entered a final judgment. See Asemani v. The Islamic Republic of Iran, 266 F.Supp.2d 24 (D.D.C.2003).
Under the doctrine of issue preclusion, when a court has decided an issue of fact or law necessary to its judgment, that decision precludes relitigation of an issue “in substance the same” as that resolved in an earlier proceeding. See Dunn v. F.D.I.C., 172 F.3d 919 (D.C.Cir.1998), citing Kidwell v. Army, 56 F.3d 279, 286-87 (D.C.Cir.1995), and SEC v. Bilzerian, 29 F.3d 689, 693 (D.C.Cir.1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.